NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TINA ZAFFUTO, as personal                    )
representative of the Estate of Robert T.    )
Zaffuto, deceased,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-539
                                             )
ST. JOSEPH'S HOSPITAL, INC.,                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Ralph L. Gonzalez and C. Steven Yerrid of
The Yerrid Law Firm, Tampa, for Appellant.

Jason M. Azzarone, Barbara Chapman, and
Louis J. La Cava, of La Cava & Jacobson,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.